Levin, J.
(dissenting). Absent evidence contra-*602dieting the presumption1 that divorce constitutes a revocation implied by law, Linda L. Finlay’s will was revoked by her divorce from John R. Finlay on February 20, 1979, before the July 1, 1979 effective date of the Revised Probate Code.2 The enactment of the Revised Probate Code did not revive the revoked will.
I would reverse and remand to the probate court for further proceedings consistent with this Opinion._

 MCL 702.9; MSA 27.3178(79) provided:
No will nor any part thereof shall be revoked, unless by burning, tearing, canceling or obliterating the same, with the intention of revoking it, by the testator, or by some person in his presence and by his direction; or by some other will or codicil in writing, executed as prescribed in this chapter; or by some other writing, signed, attested and subscribed in the manner provided in this chapter for the execution of a will; excepting only that nothing contained in this section shall prevent the revocation implied by law from subsequent changes in the condition or circumstances of the testator. [Emphasis added.]
"[Subsequent changes in the condition or circumstances of the testator” that may effect a revocation implied by law include a divorce and accompanying property settlement where the former spouse was to receive under the will. In re Blanchard Estate, 391 Mich 644; 218 NW2d 37 (1974); In re McGraw Estate, 233 Mich 440; 207 NW 10 (1926); Wirth v Wirth, 149 Mich 687; 113 NW 306 (1907); Lansing v Haynes, 95 Mich 16; 54 NW 699 (1893).
The majority notes that in In re Blanchard Estate the Court retreated from the view that a divorce and property settlement created an irrebuttable presumption that the will was revoked. In so ruling, the Court said that all the "subsequent changes in the conditions or circumstances of the testator” must be considered. For example, if the testator divorced and then remarried, both acts should be considered in applying MCL 702.9; MSA 27.3178(79). Simply stated, the "words, 'subsequent,’ 'condition’ and 'circumstances,’ according to their generally accepted meaning, cannot be restricted to the facts of divorce and property settlement — and no more.” Id., pp 653-654. In re Blanchard Estate merely states that "[e]ach case must be analyzed within the perimeters of its particular facts,” id., p 653, and there is not a conclusive presumption.


 MCL 700.1 et seq.; MSA 27.5001 et seq.